Order issued: September     2 7 ,2012




                                                  In The
                                      <ttourt of i\pp£als
                             ll.iftf1i'istrid of we:uts at i'allas
                                            No. 05-12-00868-CV


                                           DAN LOPEZ, Appellant
                                                    v.
                             RS CLARK & ASSOCIATES, INC., Appellee

                           On Appeal from the 14th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. 10-07834-A

                                                ORDER
        By order dated August 31, 2012, the Court ordered Gary Fitzsimmons, Dallas County District Clerk,

to file within twenty days a supplemental clerk's record containing: (l) the Defendant's Contest to the

Judgment Debtor's Claimed Net Worth; and (2) the trial court's order on the contest signed on July 31, 2012.

As oftoday's date, we have not received the requested supplemental clerk's record. Accordingly, we again

ORDER Gary Fitzsimmons, Dallas County District Court Clerk, to file, WITHIN SEVEN DAYS OF THE

DATE OF THIS ORDER, a supplemental clerk's record containing the above-mentioned two documents.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission to Gary

Fitzsimmons and counsel for all parties.